DETAILED ACTION
This is a non-final Office action in response to the remarks filed 05/29/2020.

Status of Claims
Claims 1-13 are pending;
Claims 1-8, 10, and 11 are original; claims 9, 12, and 13 have been withdrawn;
Claims 1-8, 10, and 11 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election with traverse of Invention I (claims 1-11) and Species B (Figures 3A-3C) in the reply filed 05/29/2020 is acknowledged.  The traversal is on the ground(s) that "the Examiner has not shown that a concurrent examination of Groups I and II, would present a 'serious burden'" because "the Examiner has failed to specify any appropriate statement that the search areas required to examine the invention of Group I would not overlap into the search areas for examining the invention of Group II, and vice versa" (remarks, page 2, lines 8-11).  This is not found persuasive because, as stated on page 3 of the Office action mailed 04/01/2020, Inventions I and II would at least require different search queries.  For example, since Invention II positively requires 
Claims 9, 12, and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/17/2018 has been considered by the Examiner.

Drawings
The drawings are objected to because, in Figure 3B, the reference numbers "40" and "50" should be switched.  See specification, paragraph 0032, lines 6-8.  The reference number "40" should represent the internal thread of the pressure element (41) whereas the reference number "50" should represent the external thread of the actuation element (5).  Appropriate correction is required.


Specification
The abstract of the disclosure is objected to because it contains issues discussed with respect to claim 1 below under Claim Objections and Claim Rejections – 35 U.S.C. 112.  Appropriate correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because, in paragraph 0033, line 9, "51" appears to be --50--.  Appropriate correction is required.

Claim Objections
Claims 1, 8, 10, and 11 are objected to because of the following informalities:
Claim 1, line 8, the applicant is advised to amend "the clamping element" to --the resilient clamping element-- for consistency.  See claim 1, line 3.  Similar objection applies to claims 10 and 11.
Claim 8, line 2, "which pin" appears to be --the pin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 3, 4, 7, and 8, "the resilient clamping element being connected to the pressure element and to the counterpressure element… wherein the mounting element comprises a displacement element that is connected to the clamping element."  As best understood, the "resilient clamping Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Appropriate correction is required.
Regarding claim 7, the limitation "the recess of the actuation element" in lines 3 and 4 is indefinite because it is not clear as to whether it refers to the "mounting recess" of the "actuation element" (claim 1, lines 4 and 5) or the "central, axially continuous recess" of the "actuation element" (claim 7, lines 1 and 2).  Similar rejection applies to the limitation "the recess of the actuation element" in claim 8 (line 3).  Appropriate correction is required.
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, it is recited in lines 1 and 2, "the clamping element is formed as a spring, preferably as a spiral spring," where the broad recitation "as a spring" is followed by the narrower statement of the range/limitation "preferably as a spiral spring."  Claim 11 is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language "preferably as a spiral spring" is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  For the purpose of examination, the Examiner considers the limitations "the clamping element is formed as a spring, preferably as a spiral spring" to be --the clamping element is formed as a spiral spring--.  Appropriate correction is required.
Claims 2-6 and 10 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalak (US 3,581,625).
Regarding claim 1, Michalak discloses a mounting element (col 2, line 39, the impact cylinder assembly, also see Figure 1) comprising a control unit (31, 71, 73, 81, 82, 82, 84, figs 4 & 7), a resilient clamping element (74, fig 4) and an actuation element (91, fig 4), the control unit comprising a pressure element (31, fig 4) and a counterpressure element (73, fig 4), and the resilient clamping element being connected to the pressure element and to the counterpressure element (see Figure 4), and the actuation element comprising a tool holder (91, fig 4, also see Figure 1, the actuation element 91 itself is a tool holder, note that the head of the actuation element 91 is capable of holding a tool such as a wrench) having a mounting recess (910, fig 4, see annotation, the inner recess of the actuation element 91, i.e., the tool holder) and increasing or reducing a contact pressure of the resilient clamping element between the pressure element and the counterpressure element when actuated in a tightening direction and a release direction, respectively (see Figure 4, see col 3, lines 34-42), wherein the mounting element comprises a displacement element (92, fig 4) that is connected to the clamping element and fills the mounting recess of the tool holder as soon as the contact pressure exceeds a maximum pressure (see Figure 4, see col 3, lines 34-42, note that as the actuation element 91 is tightened, the actuation element 91 compresses the clamping element 74 and the displacement element 92 fills the mounting recess 910 by relatively sliding within the actuation element 91).

[AltContent: textbox (916 – External Thread)][AltContent: arrow][AltContent: arrow][AltContent: textbox (910 – Mounting Recess)]
    PNG
    media_image1.png
    849
    580
    media_image1.png
    Greyscale

[AltContent: textbox (310 – Central Axially Continuous Recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (912 – Dismantling Recess)]
[AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: textbox (312 – Inner Threaded)]
[AltContent: textbox (914 – Flank)]
[AltContent: textbox (918 – Central, Axially Continuous Recess)]








Regarding claim 2, wherein the tool holder comprises a dismantling recess (912, fig 4, see annotation, the grooved recess formed by the thread of the actuation element 91, i.e., the tool holder) which allows the actuation element to be actuated in the release direction, in order to reduce the contact pressure, when the mounting recess is filled by the displacement element (see Figure 4, see col 3, lines 34-42, the grooved recess of the thread of the actuation element 91, i.e., the tool holder, allows the actuation element 91 to be actuated via threading in the release direction to reduce the contact pressure of the clamping element 74).
Regarding claim 3, wherein the dismantling recess comprises a flank (914, fig 4, see annotation, the lower flank of the grooved recess of the thread of the actuation element 91) that is beveled in the tightening direction (see Figure 4).
Regarding claim 4, wherein the dismantling recess is less deep than the mounting recess (see Figure 4).
Regarding claim 5, wherein the pressure element is formed as a bush (31, fig 4, also see Figure 2) having a central axially continuous recess (310, fig 4, see annotation, the inner recess of the pressure element 31) and an internal thread (312, fig 4, see annotation, the inner thread of the pressure element 31, also see col 3, lines 40-42) is arranged at a first axial end of the recess of the pressure element (see Figure 4).
Regarding claim 6, wherein an external thread (916, fig 4, see annotation, the external thread of the actuation element 91) of the actuation element is screwed into the internal thread of the pressure element (see Figure 4, see col 3, lines 40-42).
Regarding claim 7, wherein a central, axially continuous recess (918, fig 4, see annotation, the central, axially continuous recess of the actuation element that houses the O-ring 95, see col 3, lines 49-51, also see Figure 6 for a similar inner central, axially continuous recess of the counterpressure element 73 for the O-ring 94) is provided on the actuation element, the mounting recess being provided on a first axial end of the actuation element and the displacement element being arranged in the recess of the actuation element (see Figures 2 and 4).
Regarding claim 8, wherein a central axially protruding pin (92, fig 4) is provided on the counterpressure element, which pin forms the displacement element and is arranged in the recess of the actuation element (see Figure 4).
Regarding claim 10, wherein the clamping element is arranged between the actuation element and the counterpressure element (see Figure 4).
Regarding claim 11, wherein the clamping element is formed as a spring, preferably as a spiral spring (74, fig 4, see Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various mounting elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631